Citation Nr: 0204892	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-51 656	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
August 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied reopening of the veteran's claim of 
entitlement to service connection for PTSD.  In a decision 
dated in September 1998, the Board granted reopening of the 
claim and remanded the reopened claim to the RO for indicated 
development and de novo consideration.  Thereafter, the RO 
denied the reopened claim.  It returned the case to the Board 
in March 2002.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.

2.  The veteran has PTSD due to his combat service.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from August 1968 to August 1970, during 
the Vietnam conflict, and is in receipt of a Combat 
Infantryman's Badge, a Bronze Star and an Air Medal, as shown 
by his DD Form 214 and corrections on DD Form 215.

Of record are progress notes from the East Central Missouri 
Mental Health Center dated from February to May 1977.  The 
veteran presented in February 1977 with complaints of 
depression, a lack of interest and apathy in life, as well as 
difficulty sleeping, particularly since his experiences in 
Vietnam.  He described killing people while in Vietnam.  The 
veteran appeared to be anxious and depressed.  The examiner 
related that Vietnam experiences had had a significant effect 
on the veteran.  The psychologic impression was that the 
veteran was a passive dependent individual.  In March 1977, 
the diagnostic impression was anxiety neurosis.

In connection with a personal hearing at the RO in August 
1987, the veteran reported having had problems with his 
stomach and nerves since getting out of military service.  
Transcript at 9.  He indicated that his nervous problems were 
related to events of service, specifically picking up dead 
bodies, being exposed to mortar attacks, and seeing friends 
get killed.  Transcript at 11.  

VA outpatient records dated from January to April 1995 are 
contained in the claims file.  The veteran requested 
counseling.  He reported he had had counseling in the late 
1970s related to his mood and Vietnam experiences.  He 
described himself as depressed and antisocial, with a 
tendency to isolate from others since Vietnam.  He reported 
such was related to the deaths of people he was close to in 
Vietnam.  He endorsed suicidal ideation.  The assessment was 
a history suggestive of PTSD, depression and questionable 
dependent traits.  A February 1995 entry notes the veteran 
gave a history of depression of 15 years' duration.  The 
assessment was major depression.  A March 1995 entry notes 
the veteran was worried at age 20 and was then exposed to 
combat activity in Vietnam.  He reported that he felt as if 
he were being punished for past actions such as killing in 
Vietnam.  The assessment was that it was "very likely" the 
veteran was experiencing PTSD and/or major depression.

The report of a private psychological evaluation in March 
1995 indicates that tests focusing on PTSD symptoms were 
administered.  The diagnostic impression was that the 
veteran's symptom presentation was consistent with both PTSD 
and depression.  The most prominent symptom complex was major 
depression, but it was suspected, "that a clearer 
presentation of PTSD is being masked by the more obvious mood 
difficulties and by the 'denial' aspect of the PTSD 
presentation itself."

VA outpatient records dated from June 1995 to March 1996 
include diagnoses of PTSD related to Vietnam experiences.

In August 1997, the veteran presented for a VA examination.  
The examiner noted the veteran's military history, to include 
involvement in combat, having retrieved dead bodies, having 
been subject to mortar attacks, and having people he knew 
die.  The veteran complained of sleep difficulties, to 
include nightmares, and also reported low initiative and 
interest and occasional feelings of helplessness and 
hopelessness.  He indicated he felt worthless most of the 
time and endorsed some passive suicidal thoughts.  He 
reported anxiety and depression and indicated he was bothered 
by intrusive memories about Vietnam and nightmares about 
Vietnam.  The examiner noted anxiety and diagnosed PTSD in 
addition to dysthymia, a generalized anxiety disorder and a 
history of personality difficulties.  

VA outpatient records dated from March 1995 to June 1998 also 
show diagnoses of PTSD.

The veteran presented for a VA examination in April 1999, 
with the same examiner who conducted the August 1997 
examination.  The veteran reported sleep disturbance and 
nightmares, as well as low energy, depression and anxiety.  
The examiner noted that the veteran reported significant 
symptoms of PTSD and also reported experiencing physiologic 
symptoms when exposed to events that remind him of Vietnam.  
The veteran indicated he used to have a lot of nightmares 
about Vietnam fire fights, but now only had such once or 
twice per month.  He denied persistently being bothered by 
daytime memories.  He admitted to avoidance behaviors and 
physiologic symptoms of arousal when exposed to events that 
would remind him of Vietnam.  He admitted to emotional 
blunting, irritability and anger outbursts since Vietnam.  
The diagnoses were dysthymia, PTSD and generalized anxiety 
disorder.  

The veteran reported for a VA examination in June 2000.  That 
examiner noted the veteran's combat involvement as previously 
recorded and documented in the file.  The examiner noted the 
veteran's reports of isolation, occasional thoughts of war, 
avoidance of certain activities reminding him of Vietnam, and 
occasional nightmares.  The examiner noted the veteran could 
not describe the nightmares.  The veteran reported being 
unable to watch war movies or shoot fireworks.  The veteran 
reported that he had a restricted range of feelings and an 
exaggerated startle response and expressed a sense of having 
no future.  The diagnoses were dysthymia and an avoidant 
personality disorder.  The examiner concluded,

...the patient does not meet the criteria 
for post-traumatic stress disorder 
diagnosis, as primarily the reason for 
his unemployability and his occupational 
interference is not from his PTSD 
symptomatology, but rather from his 
simple inability to get along with 
authority figures.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2001) (diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.
The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim.

With respect to the merits of the veteran's claim, the record 
demonstrates that he served in combat.  The veteran's 
reported stressors are consistent with the nature and 
locations of such combat service.  There is no clear and 
convincing evidence that the veteran did not experience 
claimed stressful events of service such as the reported 
mortar attacks, or seeing others wounded or killed.  Thus, 
the essential questions presented in this case are whether 
the veteran has met the diagnostic criteria for a diagnosis 
of PTSD and whether such diagnosis has been related to the 
veteran's combat stressors.

The claims file includes records showing that VA and private 
assessments of the veteran's psychologic and psychiatric 
status have resulted in diagnoses of PTSD resulting from 
combat service in Vietnam.  The veteran's report of 
symptomatology has remained consistent since 1977 when he 
sought counseling and was opined to have an anxiety neurosis.  
More contemporary VA examination reports and other medical 
records note the veteran's continued complaints of 
depression, anxiety, nightmares, sleep impairment, avoidance 
and irritability.  The veteran has repeatedly and credibly 
reported that such symptoms began shortly after service and 
have continued to date.  The examination reports dated in 
August 1997 and April 1999 reflect evaluation by the same VA 
examiner who considered the veteran's military and symptom 
history.  Although identifying other diagnostic entities, 
such as generalized anxiety disorder and dysthymia, that 
examiner diagnosed PTSD on both occasions.  Notably, the VA 
outpatient records in the claims file also show diagnoses of 
PTSD related to the veteran's Vietnam experiences.  

Although the June 2000 VA examiner did not diagnose PTSD, 
this was apparently based on his opinion that PTSD 
symptomatology, although present, did not result in the 
veteran's demonstrated occupational impairment or 
unemployability.  That VA examiner did not refute the 
presence of PTSD symptomatology or provide a medical basis 
for discounting such diagnosis based on a failure to meet any 
of the stated diagnostic criteria under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  See 
38 C.F.R. § 4.125.  The Board does not find any indication 
that the veteran lacks veracity with respect to the reported 
symptom history or other material facts such as would call 
into question the multiple diagnoses of combat-related PTSD 
in the record.  In the Board's opinion, the preponderance of 
the medical evidence establishes that the veteran does meet 
the criteria for a diagnosis of PTSD and that the disorder is 
due to his verified combat service.

Accordingly, service connection is in order for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

